Citation Nr: 0020681	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-51 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for multiple 
sclerosis, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1958 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's multiple sclerosis is manifested by visual 
field concentric contraction of 53.5 on the right and 53.125 
on the left and nearly constant fatigue that restricts 
routine daily activities to less than 50 percent of the pre 
illness level.  

3.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for visual field 
loss related to multiple sclerosis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.124(a), Part 4, Diagnostic Codes 6080, 
8018 (1999).  

2.  The criteria for a 60 percent evaluation for fatigue 
related to multiple sclerosis have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.124(a), Part 4, Diagnostic Codes 6354, 8018 (1999).  

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.304, 3.341, 4.16, 
Part 4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded VA 
examinations and a personal hearing and VA and private 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claims, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  


Increased Rating 

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A December 1978 RO decision noted that service medical 
records reflected a diagnosis of multiple sclerosis with 
manifestations of increasing fatigability and increasing 
sleep requirements.  Service connection for multiple 
sclerosis was established from October 14, 1978, and a 
30 percent evaluation was assigned.  This evaluation has been 
in effect since that time.  

In order for a minimum rating for multiple sclerosis to be 
assigned there must be ascertainable residuals.  Diagnostic 
Code 8018 provides that a minimum rating for multiple 
sclerosis is 30 percent.  Disability from multiple sclerosis 
and its residuals may be rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  38 C.F.R. § 4.124(a).  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The report of a February 1997 VA visual examination reflects 
a diagnosis that indicates that Goldmann visual field study 
of each eye revealed constriction and these visual field 
changes were consistent with the diagnosis of multiple 
sclerosis.  The Rating Schedule uses the Goldmann Parameter 
Chart in rating loss of visual fields.  The method for 
calculating visual field loss is demonstrated at 38 C.F.R. 
§ 4.76(a).  The veteran's visual field loss is as follows:  

Right Eye OD
Direction 


Normal
Remain
ing
Loss


Temporally

0
85
81
4


Down 
Temporally

315
85
80
5


Down

270
65
61
4


Down Nasally

225
50
44
6


Nasally

180
60
45
15


Up Nasally

135
55
33
22


Up

90
45
33
12


Up Temporally

45
55
51
4






Loss =
72






Available =

500





Minus Loss

72





Remaining 
Field

428













Remaining 
Field

428

Dividing By 8 Gives Average Contraction





53.5

















Left Eye - OS







Direction 


Normal
Remain
ing
Loss


Temporally

180
85
82
3


Down 
Temporally

225
85
77
8


Down

270
65
55
10


Down Nasally

315
50
48
2


Nasally

0
60
52
8


Up Nasally

45
55
34
21


Up

90
45
32
13


Up Temporally

135
55
45
10






Loss =
114






Available =

500





Minus Loss

75





Remaining 
Field

425













Remaining 
Field

386

Dividing By 8 Gives Average Contraction





53.125


















Right Eye 
Contraction

53.5
Or Rate As:

20/50









Left Eye Contraction


53.125
Or Rate As:

20/50


As noted in the March 1997 supplemental statement of the case 
a 20 percent evaluation is warranted for the veteran's visual 
field loss since the visual field impairment in each eye is 
to 60 degrees but not to 45 degrees.  This is a higher 
evaluation than would be awarded under Diagnostic Code 6078 
based on rating the eyes on visual acuity of 20/50.  
Therefore, a 20 percent evaluation may be assigned for the 
veteran's bilateral eye disability that is related to his 
multiple sclerosis.  

The veteran's primary complaint is that of his fatigability.  
In his substantive appeal he indicated that his fatigue was 
of an extent that walking or standing for 15-minute periods 
required several hours of complete rest with his legs 
elevated and even sitting for over an hour required leg 
muscles to be stretched and then relaxed.  Both VA and 
private treatment records refer to the veteran's ongoing 
complaints with respect to fatigue and weakness.  For example 
see the report of a March 1996 private examination, April 
1996 VA treatment records, and August 1997 private treatment 
records.  

The reports of January 1996 VA and March 1996 private 
examinations reflect the veteran's initial complaints in the 
1970's concerning fatigue with the resulting diagnosis of 
multiple sclerosis.  They also indicate the veteran's report 
of increased symptoms, including fatigue, beginning in 1995.  
The January 1996 VA examination concludes that the veteran's 
symptoms include excessive fatigue and this was consistent 
with the diagnosis of multiple sclerosis.  The March 1996 
private examination concluded that the veteran had a history 
of multiple sclerosis, mostly involving visual changes and 
weakness and indicated that the veteran reported difficulty 
working a full eight-hour day.  

The reports of February 1997 and December 1998 VA neurology 
examinations reflect the veteran's reports of increasing 
symptoms including vertigo, visual loss, and fatigue, 
resulting in his inability to continue running his business 
in 1995.  The examiner concluded that the diagnosis was 
possible multiple sclerosis with no convincing findings of 
multiple sclerosis.  The examiner commented that it was 
difficult to see how the condition could be more than mildly 
disabling and it would be difficult to see how the veteran 
could not perform office work.  

Private treatment records dated in August 1997 and letters 
from private physicians dated in October 1997 and August 1999 
continue to attempt to ascertain whether or not the veteran's 
symptoms are related to multiple sclerosis.  The diagnosis 
continues to be possible multiple sclerosis and the symptoms 
continue to include the fatigue that was noted during the 
veteran's service which was part of the symptoms, at that 
time, associated with the veteran's multiple sclerosis.  

The record reflects that within the medical community it is 
unclear and uncertain, with evidence both pro and con, as to 
whether the veteran's fatigue is associated with his multiple 
sclerosis or whether he even currently has multiple 
sclerosis.  However, service connection has been granted for 
multiple sclerosis and there is competent medical evidence 
that indicates that he continues to have multiple sclerosis.  
Further, fatigability was one of the primary symptoms at the 
time multiple sclerosis was diagnosed and service connection 
granted therefor.  Therefore, the Board concludes that the 
veteran's fatigue is a symptom that is associated with his 
multiple sclerosis.  

The Board will evaluate the veteran's fatigue under 
Diagnostic Code 6354.  See 38 C.F.R. § 4.20.  Where fatigue 
waxes and wanes but results in periods of incapacitation of 
at least one but less than two weeks' total duration per 
year, or where symptoms are controlled by continuous 
medication a 10 percent evaluation will be assigned.  Where 
fatigue is nearly constant and restricts routine daily 
activities by less than 25 percent of the preillness level or 
which wax and wane resulting in periods of incapacitation of 
at least two but less than four weeks' total duration per 
year a 20 percent evaluation will be assigned.  Where fatigue 
is nearly constant and restricts routine daily activities to 
50 to 75 percent of the preillness level or which waxes and 
wanes resulting in periods of incapacitation of at least four 
but less than six weeks' total duration per year a 40 percent 
evaluation will be assigned.  Where the fatigue is nearly 
constant and restricts routine daily activities to less than 
50 percent of the preillness level or which waxes and wanes 
resulting in periods of incapacitation of at least six weeks' 
total duration per year a 60 percent evaluation will be 
assigned.  Where the fatigue is nearly constant and so severe 
as to restrict routine daily activities almost completely and 
which may occasionally preclude self-care a 100 percent 
evaluation is warranted.  

The Board concludes that based upon the competent medical 
evidence that recognizes the veteran's fatigue and the 
veteran's reported restrictions relating to his fatigue as 
set forth above, that his fatigue more nearly approximates 
being nearly constant and restricting routine daily 
activities to less than 50 percent of the preillness level, 
warranting a 60 percent evaluation.  The veteran has not been 
shown to be almost completely restricted in his routine daily 
activities, or unable to engage in self-care.  As such, a 100 
percent evaluation is not warranted.

Total Rating

The veteran's service-connected disabilities are visual field 
deficits related to multiple sclerosis, evaluated as 
20 percent disabling, fatigue related to multiple sclerosis, 
evaluated as 60 percent disabling,  and post operative 
residuals of a 

fibrous histiocytoma of the left calf, a donor site scar of 
the left thigh, and bilateral hearing loss, all evaluated as 
noncompensably disabling.  The combined service-connected 
disability evaluation is 70 percent.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
rated at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities.  

A June 1996 report by a vocational counselor reflects that 
the veteran managed a retail parts and repair store and as 
owner did some duties of manager.  His time mainly was 
divided between sales work and various repairs of equipment.  
He did not have a full range of skills to do full-time 
management and obviously could not go back to repair work.  
He was a skilled salesperson but the vocational counselor was 
wondering if the veteran's fatigue level was accurately 
reflected.  The vocational counselor continued that the 
veteran's reports of endurance level had been consistent and 
third party observations were also consistent.  The veteran 
did not appear to be able to work at anything longer than an 
hour without resting and had told the counselor that he had 
trouble returning to a task even after he had rested for a 
fairly extended time.  If he pushed he would be deeply tired 
for 2 to 3 days.  It appeared that the veteran could not put 
in full days even doing light activity.  The veteran has been 
awarded Social Security disability benefits.  

The August 1999 letter from the private physician, referred 
to above, notes the veteran's multiple symptoms which include 
primary fatigue, muscle aches, visual disturbances, including 
previous acuity changes, decreased hearing, balance 

difficulties with gait impairment, and episodic vertigo.  
This letter concludes that functionally the veteran was 
impaired with these symptoms to a degree that it would be 
difficult to maintain gainful employment.  

With consideration of this letter and the report from the 
Social Security Administration as well as the VA neurology 
examination reports there is competent evidence that supports 
a finding that the veteran is only mildly impaired and able 
to be employed as well as competent evidence that he is 
impaired to an extent that he is unemployable.  While the 
August 1999 letter lists some symptoms that have not been 
specifically associated with the veteran's service-connected 
multiple sclerosis, it also considers the veteran's decreased 
hearing and notes that the primary symptom is fatigue.  The 
vocational counselor's primary concern was also with the 
veteran's fatigue interfering with his ability to perform any 
gainful employment.  The Board concludes that based upon the 
above, the evidence is in equipoise with respect to whether 
or not the veteran's service-connected disabilities cause him 
to be unable to perform substantially gainful employment 
consistent with his education and occupational experience.  
In resolving all doubt in the veteran's behalf, the veteran 
is unable to secure or follow a substantially gainful 
occupation because of his service-connected disabilities.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 
and Part 4.  


ORDER

A separate rating of 20 percent for decreased visual field 
related to multiple sclerosis is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

An increased rating of 60 percent for fatigue related to 
multiple sclerosis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A total rating based on unemployability due to service-
connected disabilities is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

